DECISION AND JUDGMENT ENTRY
This matter is before the court sua sponte. Because we lack the jurisdiction to consider appellant's assignments of error, we must dismiss the instant appeal.
On December 14, 1999, appellee, Kay Harris, filed a complaint for divorce.  Appellant, William Harris, answered the complaint.  He asked that in the event that the trial court granted Kay's request for a divorce, he be granted an equitable division of the parties' property, attorney fees, court costs, and spousal support.  The domestic relations court filed its decision on the complaint on February 13, 2001 and its judgment on March 15, 2001.  Neither the court's decision nor its judgment addresses appellant's request for spousal support.
Civ.R. 75(F), as amended July 1, 2001, and applicable to all pending cases, see Civ.R. 86(Y), provides, in material part:
  "For the purposes of Civ.R. 54(B), the court shall not enter final judgment as to a claim for divorce, * * * unless one of the following applies:
  "(1) The judgment also divides the property of the parties, determines the appropriateness of an order of spousal support, * * *."  (Emphasis added.)
In the case on appeal, the trial court failed to determine the appropriateness of appellant William Harris' request for spousal support. Therefore, the judgment in this case is not a final judgment for the purpose of Civ.R. 54(B).  Moreover, the certification that would render an order final and appealable under Civ.R. 54(B) is not available in this cause.  See Civ.R. 75(F)(3).
Because "[a] reviewing court possesses jurisdiction only to reverse, modify, or affirm a judgment which constitutes a final, appealable order," we cannot consider appellant's assignments of error.  State exrel. A  D Ltd. Partnership v. Keefe (1996), 77 Ohio St.3d 50, 52. Accordingly, this case is hereby dismissed.  William Harris is ordered to pay the costs of this appeal.
A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.  See, also, 6th Dist.Loc.App.R. 4, amended 1/1/98.
Melvin L. Resnick, J., James R. Sherck, J., Mark L. Pietrykowski, P.J., CONCUR.